Citation Nr: 1037342	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1991 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In July 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of the hearing is of record.

The veteran submitted additional evidence in March 2010 and April 
2010, consisting of two physician opinions, private treatment 
records, a lay statement  from the Veteran's spouse and 
statements from the Veteran in support of the claim.  In July 
2010, the Veteran submitted a waiver of initial RO consideration 
for the additional evidence he had submitted.  The Board accepts 
the additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2009). 


FINDINGS OF FACT

The evidence of record indicates that the Veteran's GERD is 
characterized by abdominal pain, heartburn, chest and arm pain, 
dysphagia, regurgitation, nausea, vomiting , constipation 
bloating, uncontrollable gas and bad breath, which are productive 
of considerable impairment of health, but there is no evidence of 
material weight loss, hematemesis or melena with moderate anemia 
indicating severe impairment of health.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 30 
percent for service-connected GERD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The rating decision dated in May 2005 granted the Veteran's claim 
of entitlement to service connection for GERD; therefore, this 
claim is now substantiated.  As such, the Veteran's filing of an 
appeal as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 
3.159(b)(3).  Where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher rating 
for GERD and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the Veteran's 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, private treatment records, two letters from 
the Veteran's treating physicians, a VA examination report dated 
in March 2007, lay statements from the Veteran and his spouse and 
a transcript of the July 2010 Board hearing.  

The March 2007 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining oral history and an evaluation of the Veteran with 
respect to his GERD.  The examiner documented the claimed 
symptoms and the effect those symptoms have on his occupational 
functioning and daily activities.  Accordingly, the Board 
concludes that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 



II.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, is an original 
claim as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  

Disabilities involving the digestive system are evaluated under 
the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114 
(2009).  The Veteran's service-connected GERD has been rated as 
10 percent disabling by the RO under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 for hiatal hernia.  Under 
Diagnostic Code 7346, a 10 percent evaluation is assigned when 
there is evidence of two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  A 30 percent evaluation is assigned when 
there is evidence of persistently recurrent epigastric distress 
with dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation is warranted for 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

Based on the medical evidence of record, the credible lay 
statements from the Veteran's spouse and his own credible 
testimony, the Board finds that the Veteran's GERD is manifested 
by dysphagia, heartburn, epigastric pain, scapular pain, arm 
pain, reflux and regurgitation of stomach contents, nausea and 
vomiting. See March 2007 VA examination, September 2006 Veteran 
lay statement.  These symptoms occur intermittently, as often as 
five times a week with each occurrence lasting several hours.  VA 
examination dated in March 2007.  The number of attacks within 
the previous year was 200 and he daily functions were affected 
during these flare-ups.  Id.  During the July 2010 Board hearing, 
the Veteran testified that the symptoms of chest pain, reflux, 
regurgitation and vomiting occur on a daily basis.  In a 
September 2006 letter, the Veteran explained that several of his 
symptoms related to GERD interrupt his job performance and his 
personal life.  It is difficult for him to maintain regular 
attendance due to flare-ups in his condition.  Specifically, he 
noted that after eating lunch, most of the time the food remains 
in his chest cavity area and sometimes he feels as though he has 
to force himself to vomit because of tightness and fullness after 
eating.  He also indicated that he experiences pain in his arm, 
burning of the throat, shortness of breath, tightness and burning 
in the chest area, bloating, uncontrollable gas, bad breath and 
difficulty sleeping.  The Veteran's wife submitted a letter in 
March 2010 stating that she has observed the Veteran suffering 
from bad breath without improvement, uncontrollable gas, 
constipation, chest pain, bad heartburn and uncomfortable 
breathing.  She revealed that his GERD has put a strain on their 
relationship and it has caused him to miss days from work.  In 
addition, a letter dated in March 2010 from the Veteran's private 
physician reveals that the Veteran has severe Gastroesophageal 
Disease with limited improvement after treatment for more than 
two years.  A February 2010 letter form the Veteran's VA 
physician also indicates that the Veteran has severe GERD and 
that despite being on a proton pump inhibitor at the maximum dose 
his symptoms of heartburn, dysphagia, abdominal pain, nausea and 
vomiting persist.  Based on the foregoing, the Board finds that 
the overall evidence of record indicates that the Veteran's 
symptoms of GERD are productive of considerable impairment of 
health.  Thus, the Veteran's service-connected GERD more closely 
approximates a 30 percent disability rating.  

In finding that a 30 percent rating is warranted, the Board 
declines to grant a 60 percent rating.  During the March 2007 VA 
examination, the examiner reported that the Veteran's GERD did 
not affect the Veteran's general body health or his body weight.  
The examiner determined that the hiatal hernia and/or GERD did 
not cause significant anemia or cause malnutrition.  There is 
nothing in the record that would indicate the Veteran's GERD has 
caused material weight loss and hematemesis or melena with 
moderate anemia or other symptoms productive of severe impairment 
of health.  Although the Veteran's treating physicians have 
described the Veteran's GERD as severe, they have not indicated 
that the Veteran's GERD has caused severe impairment of health.  
Therefore, the criteria for a 60 percent disability rating have 
not been met.  

The Board has considered whether staged ratings are appropriate.  
The competent evidence of record shows that the Veteran's 
manifestations of GERD have not fluctuated materially during the 
course of this appeal.  As such, a staged rating is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected GERD is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's GERD 
with the established criteria found in the rating schedule for 
hiatal hernia shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  The Board 
notes that the record reveals that the Veteran's symptoms affect 
his employment and he has had to take off work due to his GERD.  
However, the evidence does not indicate that his GERD has caused 
marked interference with his employment that is not already 
contemplated by the rating criteria.  Furthermore, the medical 
record does not show that the Veteran's GERD has necessitated 
frequent periods of hospitalization during the appeal period or 
otherwise rendered impracticable the regular schedular standards 
for rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).




							(CONTINUED ON NEXT PAGE)
					
ORDER

Entitlement to an initial disability rating of 30 percent for 
service-connected GERD is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


